        Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 1 of 28




       AFFIDAVIT OF SPECIAL AGENT KELLY M. BELL IN SUPPORT OF
     CRIMINAL COMPLAINT AND APPLICATIONS FOR SEARCH WARRANTS

       I, Kelly M. Bell, being first duly sworn, hereby depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent for the Federal Bureau of Investigation (“FBI”) currently

assigned to the Boston, Massachusetts Field Office. I have been employed as a Special Agent

for more than fifteen years. I am currently tasked with the investigation of economic crimes, and

my previous experience includes investigations of wire fraud, bank fraud, money laundering,

bankruptcy fraud, and mortgage fraud. I have received on-the-job training as well as participated

in FBI-sponsored training courses on these types of investigations. My investigations and

training have included the use of surveillance techniques and the execution of search, seizure,

and arrest warrants.

       2.      I am currently investigating FELIX GOROVODSKY (“GOROVODSKY”) for

various crimes, including but not limited to: bank fraud, in violation of Title 18, United States

Code, Section 1344; aggravated identity theft, in violation of Title 18, United States Code,

Section 1028A; wire fraud, in violation of Title 18, United States Code, Section 1343; and

money laundering, in violation of Title 18, United States Code, Section 1957.

       3.      I submit this affidavit in support of a criminal complaint charging

GOROVODSKY with bank fraud, in violation of Title 18, United States Code, Section 1344. As

set forth below, I have probable cause to believe that from in and around March 2019 through at

least May 2020, GOROVODSKY executed a scheme to defraud Capital One Bank USA, N.A.

(“Capital One”) by stealing retirement savings that an elderly victim (“VICTIM-1”) kept in the

custody and control of Capital One.
         Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 2 of 28




       4.      Specifically, I have probable cause to believe that as part of the scheme,

GOROVODSKY, who had previously secured a power of attorney from VICTIM-1 before she

revoked it, fraudulently accessed one of VICTIM-1’s Capital One bank accounts and transferred

more than $250,000 of VICTIM-1’s retirement savings to GOROVODSKY’s personal checking

account. GOROVODSKY used those stolen retirement savings for personal expenses, including

paying off more than $100,000 in federal student loans. As a further part of the scheme, when

Capital One began an investigation, GOROVODSKY forged VICTIM-1’s signature on a

purported “gift letter,” and then sent the forged gift letter to Capital One in an attempt to

legitimize his fraudulent transfer and evade detection of the fraud. Accordingly, and as further

set forth below, I have probable cause to believe that GOROVODSKY knowingly and willfully

executed a scheme and artifice to obtain money under the custody or control of a financial

institution, by means of materially false or fraudulent pretenses, representations, and promises,

and by concealment of material facts, in violation of Title 18, United States Code, Section 1344.

       5.      I also submit this affidavit in support of an application for a warrant under Title

18, United States Code, Section 2703(a) and Federal Rule of Criminal Procedure 41 to search

and seize records and data from two e-mail accounts, as further identified in Attachment A-1 and

pursuant to the procedures detailed in Attachment B-1: (1) Gorovodsky@gmail.com (“Target

Account 1”); and (2) Mkamburova1937@gmail.com (“Target Account 2,” and collectively with

Target Account 1, the “Target Accounts”). Based on the domain names of the Target Accounts,

I have probable cause to believe that the Target Accounts and relevant data are maintained by

Google LLC (“Google”), which government databases indicate accepts service of process via

web portal at USLawEnforcement@google.com, as further described in Attachment A-1.




                                                  2
         Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 3 of 28




       6.      I also submit this affidavit in support of an application for a warrant to search the

residence of GOROVODSKY at 18 Paradise Road, Swampscott, Massachusetts 01907 (the

“Subject Premises”), as further described in Attachment A-2, because there is probable cause to

believe that it contains evidence, fruits, and instrumentalities of the crimes listed above, as

further described in Attachment B-2. As set forth below, there is probable cause to believe that

evidence, fruits, and instrumentalities of GOROVODSKY’s fraud scheme will be found where

he resides, including on his computer and cellular phone.

       7.      The facts in this affidavit come from my participation in this investigation,

including my personal observations and review of records, my training and experience, and

information obtained from other agents and witnesses. In submitting this affidavit, I have not

included every fact known to me about this investigation. Rather, I have included only those

facts that I believe are sufficient to establish probable cause for: (1) the criminal complaint

charging GOROVODSKY with bank fraud, in violation of Title 18, United States Code, Section

1344; (2) the warrant for the Target Accounts; and (3) the warrant for the Subject Premises.

                                       PROBABLE CAUSE

       A.      Certain Relevant Persons and Entities

       8.      GOROVODSKY, age 29, is a resident of Swampscott, Massachusetts. From in or

about June 2018 until February 2020, GOROVODSKY lived in Singapore, where he worked as

an information technology project manager for INTERPOL and ran his own information

technology consulting business. GOROVODSKY speaks Russian.

       9.      In 2014, GOROVODSKY obtained a bachelor’s degree from a college in

Massachusetts. In 2016, GOROVODSKY obtained a master’s degree in information technology

from a graduate school in Massachusetts, and in 2018, GOROVODSKY obtained a master’s in



                                                  3
        Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 4 of 28




business administration from the same graduate school. GOROVODSKY financed his

education, in part, with student loans. In or about April 2020, GOROVODSKY had more than

$100,000 in outstanding federal student loans.

       10.     VICTIM-1 was born in Russia in 1942. In or about 1988, VICTIM-1 and her

husband immigrated to the United States, where they purchased a home in Houston, Texas.

       11.     On or about October 10, 2006, VICTIM-1 and her husband prepared and signed

their last will and testament. VICTIM-1 and her husband each left their estates in their entirety

to their surviving spouse, and in the event both of them died, to a Houston church where they

were longtime parishioners.

       12.     In or about 2017, after VICTIM-1 and her husband had initiated plans to sell their

Houston home and retire to Ecuador, VICTIM-1’s husband died. In or about 2018, VICTIM-1

moved to Salinas, Ecuador, where she presently resides. VICTIM-1 has never traveled to

Singapore.

       13.     Capital One is a financial institution that is a member of the Federal Deposit

Insurance Corporation (“FDIC”). Capital One is headquartered in McLean, Virginia.

       B.      Background of the Fraud Scheme

       14.     In or about November 2018, VICTIM-1 began seeking an advisor to assist her in

managing her finances and retirement assets, including the proceeds from the anticipated sale of

her Houston home. VICTIM-1 sought an advisor who spoke Russian.

       15.     In or about December 2018, a relative of GOROVODSKY referred

GOROVODSKY to VICTIM-1 as a potential financial manager and advisor.

       16.     On or about December 15, 2018, VICTIM-1 appointed GOROVODSKY as her

financial proxy and hired him as a financial manager and advisor for a monthly fee, after



                                                 4
           Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 5 of 28




GOROVODSKY touted his investing experience to VICTIM-1. In reality, GOROVODSKY had

no significant professional experience or accreditations in investing or finance.

       17.       Using his personal e-mail address, Target Account 1, GOROVODSKY sent

VICTIM-1 invoices for the management and advisory services that he performed, and VICTIM-

1 paid GOROVODSKY for those services. For example, on or about March 26, 2019,

GOROVODSKY sent VICTIM-1 an invoice for approximately $1,120, which included a base

monthly fee, as well as fees for researching stock investments. On or about March 29, 2019,

VICTIM-1 paid GOROVODSKY for his services by transferring approximately $1,120 from her

checking account to a checking account in GOROVODSKY’s name.

       18.       As part of his duties as VICTIM-1’s financial manager and advisor,

GOROVODSKY also collected VICTIM-1’s bank and credit card statements, and from Target

Account 1, sent them to her on a monthly basis. For example, on or about May 12, 2019,

GOROVODSKY sent VICTIM-1 her credit card statement, writing in Russian: “statements only

from March to April. Not ready from April to May.” 1

       C.        The Fraud Scheme

       19.       As set forth in further detail below, beginning at least in or around March 2019,

GOROVODSKY began executing a scheme to defraud Capital One, and VICTIM-1, by stealing

retirement assets that VICTIM-1 maintained in the custody and control of Capital One,

specifically, the proceeds from the sale of VICTIM-1’s home in Houston. In or about April

2020, GOROVODSKY accessed VICTIM-1’s Capital One bank accounts without her

knowledge or authorization, and fraudulently transferred approximately $252,915 to his own

Capital One checking account. GOROVODSKY then used that money for personal purposes,


       1
           References herein to statements in Russian are based on draft translations.

                                                  5
           Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 6 of 28




including to pay off his federal student loans and credit card debt. As a further part of the

scheme, GOROVODSKY forged VICTIM-1’s signature on a sham “gift letter” that he sent to

Capital One in an attempt to substantiate the fraudulent transfer, and he falsely told Capital One

that VICTIM-1’s signature on the forged gift letter had been witnessed by a notary public.

       The Sale of VICTIM-1’s Home

       20.     In or about March 2019, VICTIM-1 decided to sell her Houston home and sought

GOROVODSKY’s advice in investing the proceeds to support her during her retirement. On or

about March 2, 2019, VICTIM-1’s Houston home was listed for sale.

       21.     On or about April 9, 2019, Target Account 2, an e-mail account in VICTIM-1’s

name, was created without her knowledge or consent. A review of records shows that Target

Account 2 was created using an internet protocol (“IP”) address 2 in Singapore (where

GOROVODSKY was working in April 2019), and that Target Account 1 (GOROVODSKY’s

personal e-mail address) and Target Account 2 share the same internet cookies. 3

       22.     On or about April 20, 2019, VICTIM-1’s home in Houston went under contract,

and the sale was pending.

       23.     On or about the same day, April 20, 2019, GOROVODSKY advised VICTIM-1,

who had been a longtime client of a different bank, to open a money market account with Capital

One, where GOROVODSKY had an existing checking account with an account number ending

in -7575 (the “7575 Account”).



       2
          An IP address is a unique numerical identifier assigned to every machine on the
internet. See United States v. McLellan, 792 F.3d 200, 204 n.1 (1st Cir. 2015).
       3
         An internet cookie is a piece of data that stores user web preferences, as well as login
and registration information. See In re Pharmatrak, Inc., 329 F.3d 9, 14 (1st Cir. 2003)
(describing cookies).

                                                 6
        Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 7 of 28




       24.     On or about April 20, 2019, at GOROVODSKY’s behest, VICTIM-1 opened a

Capital One money market account with an account number ending in -0548 (the “Money

Market Account”). GOROVODSKY assisted VICTIM-1 in opening the account. Later that

same day, from a Singapore IP address, the Money Market Account was enrolled in Capital One

online banking, and GOROVODSKY was added as a joint account holder without VICTIM-1’s

authorization. The confirmation e-mail for the addition of GOROVODSKY as a joint account

holder was sent to Target Account 2, which was the e-mail account created in VICTIM-1’s name

without her knowledge from a Singapore IP address.

       25.     On or about April 24, 2019, the mailing address for the Money Market Account

was changed to the Subject Premises in Swampscott, Massachusetts. The address change was

executed via a Singapore IP address. As detailed further below, the Subject Premises is a home

owned by a trust that lists GOROVODSKY and a relative of GOROVODSKY as trustees.

       26.     On or about April 30, 2019, Capital One issued the first monthly bank statement

for the Money Market Account. Although the monthly statement listed VICTIM-1’s name, the

address listed was the Subject Premises in Swampscott, Massachusetts, and the e-mail address

listed was Target Account 2.

       27.     On or about April 30, 2019, the sale of VICTIM-1’s home in Houston was

finalized, pending closing.

       The Power of Attorney

       28.     One day later, on or about May 1, 2019, GOROVODSKY began making

arrangements to meet VICTIM-1 in Houston so that he could assist her in investing the

forthcoming proceeds from the sale of her home. On or about May 1, 2019, GOROVODSKY

used his American Express credit card ending in -1008 to purchase tickets for VICTIM-1 to fly



                                               7
        Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 8 of 28




from Ecuador to Houston, and he sent the tickets to VICTIM-1 from Target Account 1, his

personal e-mail address.

       29.    On or about May 9, 2019, approximately $266,970.41 in proceeds from the sale

of VICTIM-1’s Houston home was deposited by the title company into the Money Market

Account.

       30.    On or about May 15, 2019, GOROVODSKY and VICTIM-1 met in Houston,

with GOROVODSKY traveling from Singapore and VICTIM-1 traveling from Ecuador.

GOROVODSKY provided VICTIM-1 with his business card, which listed a cellular phone

number of 617-818-3037. GOROVODSKY drove VICTIM-1 to an attorney in Houston. The

attorney drafted a document granting GOROVODSKY power of attorney for VICTIM-1.

       31.    The power of attorney provided that GOROVODSKY would act as a fiduciary for

VICTIM-1. VICTIM-1 signed the power of attorney, and her signature was notarized by a

notary public in Houston.

       32.    Based on interviews and a review of records, VICTIM-1 did not sign any

additional documents on May 15, 2019 that granted GOROVODSKY further rights, gifts, or

benefits. No additional documents were presented to the notary public who witnessed and

notarized VICTIM-1’s signature on the power of attorney.

       33.    Later the same day, on or about May 15, 2019, at GOROVODSKY’s behest,

VICTIM-1 opened an interest-bearing Capital One certificate of deposit account ending in -0376

(the “CD Account”), and she transferred approximately $250,000 from the Money Market

Account to the CD Account.




                                              8
         Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 9 of 28




       34.     On or about the following day, May 16, 2019, GOROVODSKY was added as a

joint account holder to the CD Account without VICTIM-1’s authorization, and the confirmation

of that addition was e-mailed to Target Account 2.

       The Power of Attorney Revocation

       35.     After VICTIM-1 returned to Ecuador on or about May 18, 2019, she decided that

she no longer wanted GOROVODSKY to hold power of attorney or to serve as her financial

manager and advisor.

       36.     On or about July 8, 2019, VICTIM-1 traveled from Ecuador to Houston,

accompanied by a friend, in order to revoke GOROVODSKY’s power of attorney and terminate

his role as her financial advisor.

       37.     On or about July 9, 2019, VICTIM-1 traveled to the office of a different Houston

attorney. The attorney drafted a revocation of power of attorney that stated: “This instrument

revokes the Power of Attorney appointing Felix GOROVODSKY as my agent and attorney-in-

fact executed by [VICTIM-1] on May 15, 2019. All provisions of the Statutory Durable Power

of Attorney with regard to any of my property, including any and all bank accounts and accounts

at financial institutions wherever located are null and void, abandoned, terminated and revoked.

This revocation is effective immediately.”

       38.     VICTIM-1 signed the revocation of power of attorney, and her signature on the

revocation was notarized by a notary public.

       39.     A copy of the notarized revocation was sent to GOROVODSKY from the

attorney’s office, by both mail and e-mail. The revocation was accompanied by a cover letter to

GOROVODSKY that informed him: “Please be advised that effective July 9, 2019, you are no




                                                9
        Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 10 of 28




longer authorized to act as [an] agent on behalf of [VICTIM-1] as her Statutory Durable Power

of Attorney has been revoked.”

       The Liquidation of VICTIM-1’s Bank Account

       40.     On or about March 8, 2020, GOROVODSKY traveled from Singapore to Boston

and began living at the Subject Premises in Swampscott, Massachusetts.

       41.     On or about March 23, 2020, GOROVODSKY applied to the United States

Department of Education for borrower forgiveness for certain student loans. As of that date,

GOROVODSKY had more than $100,000 in federal student loans, and he was behind on

payments for those loans.

       42.     On or about April 1, 2020, GOROVODSKY had a balance of $0 in the 7575

Account (his personal Capital One checking account), and approximately $26.41 in his Capital

One savings account ending in -0342 (the “0342 Account”). GOROVODSKY also had at least

$13,000 in credit card debt.

       43.     On or about April 9, 2020—nine months after VICTIM-1 revoked the power of

attorney and terminated GOROVODSKY as her financial advisor—GOROVODSKY signed into

his Capital One online banking account, and without VICTIM-1’s knowledge or consent,

transferred approximately $252,915.98 from her CD Account to his personal checking account.

GOROVODSKY used the remaining funds in the CD Account to pay an early withdrawal

penalty of approximately $3,399.22.

       44.     GOROVODSKY immediately began to spend the transferred funds on personal

expenses. On or about April 9, 2020, GOROVODSKY transferred approximately $40,000 from

the 7575 Account to the 0342 Account (his personal Capital One savings account), and then used

the funds to pay off more than $23,000 in credit card debt and charges during April 2020. Also



                                               10
        Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 11 of 28




on or about April 9, 2020, GOROVODSKY withdrew approximately $101,266.46 from the 7575

Account and used that money to pay off his federal Department of Education student loans.

During April 2020, GOROVODSKY also withdrew more than $14,000 of the stolen funds via

ATMs in and around Swampscott, Massachusetts, his Venmo account, and his brokerage

account.

       The Forged “Gift Letter” and Lies to Capital One

       45.     On or about May 2, 2020, Capital One froze the remaining $93,371.85 in the 7575

Account and the 0342 Account. 4

       46.     On or about May 4, 2020, in response to an inquiry from Capital One,

GOROVODSKY e-mailed Capital One from Target Account 1, his personal e-mail address,

attaching a “Notice/Letter of Gifting” that purportedly bore VICTIM-1’s signature and was dated

May 15, 2019—the same date of the power of attorney that VICTIM-1 subsequently revoked.

The “gift letter” that GOROVODSKY sent to Capital One was not notarized.

       47.     GOROVODSKY advised Capital One as follows (all sic in original): “After

searching through my files I have found the Notice/Letter of Gifting. That [VICTIM-1] had

signed on May 15th 2019. This letter was signed in front of a Notary Republic. I only kept the

attached file for records. [VICTIM-1] does have the signed copy with a Notary Stamp in her

files. . . . Again, attached outside of the Notice/Letter of Gifting I’ve attached the Power of

Attorney that I have.”




       4
         On or about November 13, 2020, Capital One filed an interpleader action in the United
States District Court for the Southern District of Texas concerning the $93,371.85 frozen in the
7575 and 0342 Accounts, plus an additional $17,100.11 in frozen funds remaining in the Money
Market Account. See Capital One, N.A. v. Gorovodsky, Case No. 4:20-cv-03864 (S.D. Tex.).

                                                 11
        Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 12 of 28




       48.     The purported “gift letter” that GOROVODSKY sent to Capital One states (all sic

in original): “This Notice/Letter of Gifting is written proof to a verbal agreement I made to Felix

Gorovodsky. That I [VICTIM-1] have opened a Joint Bank Account Capital One 360 Money

Market CD with Felix Gorovodsky. This account was opened and funded as a gift to Felix

Gorovodsky to help pay off his Student Loans and provide him with a living stipend as I do not

bear any children or immediate family. The 360 Money Market CD account # ([]-0376) opened

on May 14, 2019, with both names. As of May 14, 2019, Felix, has the right to close this

account before its Maturity, to access the funds.”

       49.     The signature on the “gift letter” that GOROVODSKY sent to Capital One

appears to be a digital copy of VICTIM-1’s signature on the May 15, 2019 power of attorney.

       50.     In his May 4, 2020 e-mail from Target Account 1 to Capital One attaching the

forged “gift letter,” GOROVODSKY did not notify Capital One that VICTIM-1 had revoked the

power of attorney.

       51.     Based on interviews that I have conducted and my review of records, VICTIM-1

did not sign the “gift letter,” and did not make any verbal agreement to give GOROVODSKY

her retirement assets as a “gift.”

 TARGET ACCOUNTS – PROBABLE CAUSE TO BELIEVE THAT THE ACCOUNTS
         CONTAIN EVIDENCE, FRUITS, AND INSTRUMENTALITIES

       52.     I have probable cause to believe that the Target Accounts and associated data

contain evidence, fruits, and instrumentalities of the crimes identified above.

       53.     As set forth in further detail above, Target Account 1—GOROVODSKY’s

personal e-mail account Gorovodsky@gmail.com—is the account that GOROVODSKY used to

communicate with VICTIM-1. Further, GOROVODSKY used Target Account 1 to




                                                12
        Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 13 of 28




communicate with Capital One, including to send Capital One the forged “gift letter” and the

false statement that VICTIM-1 possessed a signed, notarized copy of the “gift letter.”

       54.      As set forth in further detail above, Target Account 2—

Mkamburova1937@gmail.com—is the e-mail address that was created, from Singapore, in

VICTIM-1’s name without her knowledge and that received confirmation e-mails from Capital

One regarding the changes to VICTIM-1’s accounts, such as the addition of GOROVODSKY as

a joint account holder. Further, a review of records indicates that Target Account 2 shares

internet cookies with GOROVODSKY’s personal e-mail address.

       55.     On or about December 4, 2020, Assistant United States Attorney Ian Stearns sent

Google a letter requesting under 18 U.S.C. § 2703(f) that the company preserve records

associated with the Target Accounts for 90 days.

                  TARGET ACCOUNTS – TECHNICAL BACKGROUND

       56.     Google user-generated data is preserved indefinitely, unless the user deletes it or

opts into an autodelete schedule. IP addresses and login logs are held by Google for

approximately 180 days.

       57.     E-mail providers also typically maintain electronic records relating to their

customers. These records include account application information, account access information,

and e-mail transaction information.

       58.     Google can also provide the following additional information associated with a

subscriber’s account: address book information; location history; search and browsing history;

photos; files; and data.




                                                13
        Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 14 of 28




                        TARGET ACCOUNTS – LEGAL AUTHORITY

       59.       The government may obtain both electronic communications and subscriber

information from an e-mail provider by obtaining a search warrant. 18 U.S.C. §§ 2703(a),

2703(c)(1)(A).

       60.       Any court with jurisdiction over the offense under investigation may issue a

search warrant under 18 U.S.C. § 2703(a), regardless of the location of the website hosting

company or e-mail provider whose information will be searched. 18 U.S.C. § 2703(b)(1)(A).

Furthermore, unlike other search warrants, § 2703 warrants do not require an officer to be

present for service or execution of the search warrant. 18 U.S.C. § 2703(g).

       61.       If the government obtains a search warrant, there is no requirement that either the

government or the provider give notice to the subscriber. 18 U.S.C. §§ 2703(b)(1)(A),

2703(c)(3).

       62.       This application seeks a warrant to search all responsive records and information

under the control of Google, a provider subject to the jurisdiction of this Court, regardless of

where Google has chosen to store such information. Pursuant to 18 U.S.C. § 2713, the

government intends to require the disclosure pursuant to the requested warrant of the contents of

wire or electronic communications and any records or other information pertaining to the

customers or subscribers if such communication, record, or other information is within Google’s

possession, custody, or control, regardless of whether such communication, record, or other

information is stored, held, or maintained outside the United States.

 TARGET ACCOUNTS – FOURTEEN-DAY RULE FOR EXECUTION OF WARRANT

       63.       Federal Rule of Criminal Procedure 41(e)(2)(A),(B) directs the United States to

execute a search warrant for electronic evidence within 14 days of the warrant’s issuance. If the



                                                  14
        Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 15 of 28




Court issues this warrant, the United States will execute it not by entering the premises of

Google, as with a conventional warrant, but rather by serving a copy of the warrant on the

company and awaiting its production of the requested data. This practice is approved in 18

U.S.C. § 2703(g), and it is generally a prudent one because it minimizes the government’s

intrusion onto Internet companies’ physical premises and the resulting disruption of their

business practices.

       64.     Based on my training and experience and my understanding from other law

enforcement agents, I understand that e-mail providers sometimes produce data in response to a

search warrant outside the 14-day period set forth in Rule 41 for execution of a warrant. I also

understand that e-mail providers sometimes produce data that was created after this 14-day

deadline (“late-created data”).

       65.     The United States does not ask for this extra data or participate in its production.

       66.     Should Google produce late-created data in response to this warrant, I request

permission to view all late-created data that was created by Google, including subscriber, IP

address, logging, and other transactional data, without further order of the Court. This

information could also be obtained by grand jury subpoena or an order under 18 U.S.C.

§ 2703(d), neither of which contains a 14-day time limit. However, law enforcement personnel

will seek to avoid reviewing any late-created data that was created by or received by the account-

holder(s), such as e-mail, absent a follow-up warrant.

       67.     For these reasons, I request that the Court approve the procedures in Attachment

B-1, which set forth these limitations.




                                                15
        Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 16 of 28




SUBJECT PREMISES – PROBABLE CAUSE TO BELIEVE THE SUBJECT PREMISES
         CONTAINS EVIDENCE, FRUITS, AND INSTRUMENTALITIES

       68.     As set forth in further detail above, and as summarized below, I also have

probable cause to believe that the Subject Premises to be searched contains fruits, evidence, and

instrumentalities of violations of the federal statutes listed above, as described in Attachments A-

2 and B-2.

       69.     A review of records indicates that in April 2020—the month of the transfer from

VICTIM-1’s CD Account to the 7575 Account owned by GOROVODSKY—the mailing address

for both the CD Account and the 7575 Account was the Subject Premises.

       70.     On or about April 9, 2020, GOROVODSKY used the funds transferred into the

7575 Account, in part, to pay off credit card debt. A review of records indicates that in April

2020, the mailing address for that credit card was the Subject Premises.

       71.     On or about December 4, 2020, GOROVODSKY signed into Target Account 1,

his personal e-mail address from which he sent Capital One the forged “gift letter”, via a

Comcast IP address ending in -1be9. A review of records indicates that as of that date, that IP

address was assigned to Comcast high-speed internet subscriber FELIX GOROVODSKY, with a

service and billing address at the Subject Premises, and a contact phone number of

GOROVODSKY’s cellular phone, 617-818-3037. As of January 11, 2021, the account status

was “active” for GOROVODSKY’s high-speed internet subscription at the Subject Premises.

       72.     From December 21, 2020 through January 15, 2021, the FBI conducted

surveillance at the Subject Premises on several occasions. On each occasion, a grey Chevy

Silverado bearing Massachusetts license plate number 1TWR28 was parked in the immediate

vicinity of the Subject Premises (as is visible from one of the photographs in Attachment A-2).




                                                16
        Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 17 of 28




Public database checks identify GOROVODSKY as the owner of the Chevy Silverado, which is

financed by a loan from Citizens Bank to GOROVODSKY.

        73.     Public database checks identify the owner of the Subject Premises as F & Y

Realty Trust. In 2014, GOROVODSKY’s mother and GOROVODSKY created F & Y Realty

Trust, naming themselves as trustees. On the same day, GOROVODSKY’s mother granted

quitclaim deed for the Subject Premises to herself and GOROVODSKY, as trustees for F & Y

Realty Trust.

        74.     The Subject Premises, 18 Paradise Road, is comprised of the second and third

floors of a duplex home. 16 Paradise Road (a two-bedroom, one-bathroom apartment) is located

on the first floor of the duplex home. Both the Subject Premises and 16 Paradise Road have

entrances at the front of the home, with the front entrance to the Subject Premises on the right

and the front entrance to 16 Paradise Road on the left. As of January 18, 2021, the apartment at

16 Paradise Road was publicly listed for rent, with GOROVODSKY listed as the property

owner, and a contact phone number of GOROVODSKY’s cellular phone number, 617-818-3037.

       SUBJECT PREMISES – SEIZURE OF COMPUTER EQUIPMENT AND DATA

        75.     There is probable cause to believe that electronic equipment was used to violate

federal law, and that the equipment will be found at the Subject Premises set forth in Attachment

A-2.

                a.     From my training and experience, and information provided to me by

                other agents, I am aware that individuals frequently use computers to create and

                store records of their actions by communicating about them through e-mail,

                instant messages, and updates to online social networking websites; drafting

                letters; keeping their calendars; arranging for travel; storing pictures; researching



                                                  17
Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 18 of 28




     topics of interest; buying and selling items online; and accessing their bank,

     financial, investment, utility, and other accounts online.

     b.     Further, based on my training, experience, and information provided by

     other law enforcement officers, I know that many cellular phones (which are

     included in Attachment B-2’s definition of “hardware”) can now function

     essentially as small computers. Phones have capabilities that include serving as a

     wireless telephone to make audio calls, digital camera, portable media player,

     GPS navigation device, sending and receiving text messages and e-mails, and

     storing a range and amount of electronic data. Examining data stored on devices

     of this type can uncover, among other things, evidence of communications and

     evidence that reveals or suggests who possessed or used the device.

     c.     From my training, experience, and information provided to me by other

     agents, I am aware that individuals commonly store records of the type described

     in Attachment B-2 in computer hardware, computer software, smartphones, and

     storage media.

     d.     A review of records indicates that on or about April 9, 2020—the same

     day that GOROVODSKY liquidated VICTIM-1’s CD Account, transferring

     $252,915.98 to his personal checking account—GOROVODSKY signed into

     Capital One online banking through a computer web login via a Massachusetts IP

     address.

     e.     A review of records also indicates that on or about the same day, April 9,

     2020, GOROVODSKY signed into Capital One online banking through a mobile

     login on an Apple iPhone via the same Massachusetts IP address.



                                      18
        Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 19 of 28




               f.      Further, a review of records indicates that on or about May 4, 2020—the

               same day that GOROVODSKY sent the forged “gift letter” from Target Account

               1 to Capital One—GOROVODSKY signed into Target Account 1 via a

               Massachusetts IP address.

               g.      As set forth above, a review of records indicates that on or about

               December 4, 2020, GOROVODSKY signed into Target Account 1 via a Comcast

               IP address that is assigned to GOROVODSKY as the subscriber for Comcast

               high-speed internet at the Subject Premises.

       76.     Based on my knowledge, training, experience, and information provided to me by

other agents, I know that computer files or remnants of such files can be recovered months or

years after they have been written, downloaded, saved, deleted, or viewed locally or over the

Internet. This is true because:

               a.      Electronic files that have been downloaded to a storage medium can be

               stored for years at little or no cost. Furthermore, when users replace their

               computers, they can easily transfer the data from their old computer to their new

               computer.

               b.      Even after files have been deleted, they can be recovered months or years

               later using forensic tools. This is so because when a person “deletes” a file on a

               computer, the data contained in the file does not actually disappear; rather, that

               data remains on the storage medium until it is overwritten by new data, which

               might not occur for long periods of time. In addition, a computer’s operating

               system may also keep a record of deleted data in a “swap” or “recovery” file.




                                                19
Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 20 of 28




     c.     Wholly apart from user-generated files, computer storage media in

     particular, computers’ internal hard drives contain electronic evidence of how the

     computer has been used, what it has been used for, and who has used it. This

     evidence can take the form of operating system configurations, artifacts from

     operating system or application operation, file system data structures, and virtual

     memory “swap” or paging files. It is technically possible to delete this

     information, but computer users typically do not erase or delete this evidence

     because special software is typically required for that task.

     d.     Similarly, files that have been viewed over the Internet are sometimes

     automatically downloaded into a temporary Internet directory or “cache.” The

     browser often maintains a fixed amount of hard drive space devoted to these files,

     and the files are overwritten only as they are replaced with more recently viewed

     Internet pages or if a user takes steps to delete them.

     e.     Data on a storage medium can provide evidence of a file that was once on

     the storage medium but has since been deleted or edited, or of a deleted portion of

     a file (such as a paragraph that has been deleted from a word processing file).

     Virtual memory paging systems can leave traces of information on the storage

     medium that show what tasks and processes were recently active. Web browsers,

     e-mail programs, and chat programs store configuration information on the

     storage medium that can reveal information such as online nicknames and

     passwords. Operating systems can record additional information, such as the

     attachment of peripherals, the attachment of USB flash storage devices or other

     external storage media, and the times the computer was in use. Computer file



                                       20
Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 21 of 28




     systems can record information about the dates files were created and the

     sequence in which they were created, although this information can later be

     falsified.

     f.      As explained herein, information stored within a computer and other

     electronic storage media may provide crucial evidence of the “who, what, why,

     when, where, and how” of the criminal conduct under investigation, thus enabling

     the United States to establish and prove each element or alternatively, to exclude

     the innocent from further suspicion. In my training and experience, information

     stored within a computer or storage media (e.g., registry information,

     communications, images and movies, transactional information, records of

     session times and durations, internet history, and anti-virus, spyware, and

     malware detection programs) can indicate who has used or controlled the

     computer or storage media. This “user attribution” evidence is analogous to the

     search for “indicia of occupancy” while executing a search warrant at a residence.

     The existence or absence of anti-virus, spyware, and malware detection programs

     may indicate whether the computer was remotely accessed, thus inculpating or

     exculpating the computer owner. Further, computer and storage media activity

     can indicate how and when the computer or storage media was accessed or used.

     For example, as described herein, computers typically contain information that

     log: computer user account session times and durations, computer activity

     associated with user accounts, electronic storage media that connected with the

     computer, and the IP addresses through which the computer accessed networks

     and the internet. Such information allows investigators to understand the



                                      21
Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 22 of 28




     chronological context of computer or electronic storage media access, use, and

     events relating to the crime under investigation. Additionally, some information

     stored within a computer or electronic storage media may provide crucial

     evidence relating to the physical location of other evidence and the suspect. For

     example, images stored on a computer may both show a particular location and

     have geolocation information incorporated into its file data. Such file data

     typically also contains information indicating when the file or image was created.

     The existence of such image files, along with external device connection logs,

     may also indicate the presence of additional electronic storage media (e.g., a

     digital camera or cellular phone with an incorporated camera). The geographic

     and timeline information described herein may either inculpate or exculpate the

     computer user. Last, information stored within a computer may provide relevant

     insight into the computer user’s state of mind as it relates to the offense under

     investigation. For example, information within the computer may indicate the

     owner’s motive and intent to commit a crime (e.g., internet searches indicating

     criminal planning), or consciousness of guilt (e.g., running a “wiping” program to

     destroy evidence on the computer or password protecting/encrypting such

     evidence in an effort to conceal it from law enforcement).

     g.      A person with appropriate familiarity with how a computer works can,

     after examining this forensic evidence in its proper context, draw conclusions

     about how computers were used, the purpose of their use, who used them, and

     when.




                                      22
        Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 23 of 28




               h.      The process of identifying the exact files, blocks, registry entries, logs, or

               other forms of forensic evidence on a storage medium that are necessary to draw

               an accurate conclusion is a dynamic process. While it is possible to specify in

               advance the records to be sought, computer evidence is not always data that can

               be merely reviewed by a review team and passed along to investigators. Whether

               data stored on a computer is evidence may depend on other information stored on

               the computer and the application of knowledge about how a computer behaves.

               Therefore, contextual information necessary to understand other evidence also

               falls within the scope of the warrant.

               i.      Further, in finding evidence of how a computer was used, the purpose of

               its use, who used it, and when, sometimes it is necessary to establish that a

               particular thing is not present on a storage medium. For example, the presence or

               absence of counter-forensic programs or anti-virus programs (and associated data)

               may be relevant to establishing the user’s intent.

       77.     Based on my knowledge, training, and the experience of other agents with whom

I have spoken, I am aware that in order to completely and accurately retrieve data maintained in

computer hardware, computer software or storage media, to ensure the accuracy and

completeness of such data, and to prevent the loss of the data either from accidental or

programmed destruction, it is often necessary that computer hardware, computer software, and

storage media (“computer equipment”) be seized and subsequently processed by a computer

specialist in a laboratory setting rather than in the location where it is seized. This is true

because of:




                                                  23
Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 24 of 28




     a.     The volume of evidence that storage media, such as hard disks, flash

     drives, CDs, and DVDs, can store the equivalent of thousands or, in some

     instances, millions of pages of information. Additionally, a user may seek to

     conceal evidence by storing it in random order or with deceptive file names.

     Searching authorities may need to examine all the stored data to determine which

     particular files are evidence, fruits, or instrumentalities of criminal activity. This

     process can take weeks or months, depending on the volume of data stored, and it

     would be impractical to attempt this analysis on-site.

     b.     Technical requirements analyzing computer hardware, computer software

     or storage media for criminal evidence is a highly technical process requiring

     expertise and a properly controlled environment. The vast array of computer

     hardware and software available requires even computer experts to specialize in

     some systems and applications. Thus, it is difficult to know, before the search,

     which expert possesses sufficient specialized skill to best analyze the system and

     its data. Furthermore, data analysis protocols are exacting procedures, designed

     to protect the integrity of the evidence and to recover even “hidden,” deleted,

     compressed, or encrypted files. Many commercial computer software programs

     also save data in unique formats that are not conducive to standard data searches.

     Additionally, computer evidence is extremely vulnerable to tampering or

     destruction, both from external sources and destructive code imbedded in the

     system as a “booby trap.”




                                       24
        Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 25 of 28




               c.      Consequently, law enforcement agents may either copy the data at the

               premises to be searched or seize the computer equipment for subsequent

               processing elsewhere.

       78.     The premises may contain computer equipment whose use in the crime or storage

of the things described in this warrant is impractical to determine at the scene. Computer

equipment and data can be disguised, mislabeled, or used without the owner’s knowledge. In

addition, technical, time, safety, or other constraints can prevent definitive determination of their

ownership at the premises during the execution of this warrant. If the things described in

Attachment B-2 are of the type that might be found on any of the computer equipment, this

application seeks permission to search and seize it onsite or off-site in order to determine their

true use or contents, regardless of how the contents or ownership appear or are described by

people at the scene of the search.

       79.     The law enforcement agents will endeavor to search and seize only the computer

equipment which, upon reasonable inspection and/or investigation conducted during the

execution of the search, reasonably appear to contain the evidence in Attachment B-2 because

they are associated with GOROVODSKY. For example, the agents will attempt to identify the

cellular phone belonging to GOROVODSKY by calling his cellular phone number during the

search, 617-818-3037. If, however, the law enforcement agents cannot make a determination as

to use or ownership regarding any particular device, or if it appears that GOROVODSKY has

more than one cellular phone and/or computer, the law enforcement agents will seize and search

that device pursuant to the probable cause established herein.

       80.     This warrant authorizes a review of electronic storage media seized, electronically

stored information, communications, other records and information seized, copied or disclosed



                                                 25
        Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 26 of 28




pursuant to this warrant in order to locate evidence, fruits, and instrumentalities described in this

warrant. The review of this electronic data may be conducted by any government personnel

assisting in the investigation, who may include, in addition to law enforcement officers and

agents, attorneys for the government, attorney support staff, and technical experts. Pursuant to

this warrant, the FBI may deliver a complete copy of the seized, copied, or disclosed electronic

data to the custody and control of attorneys for the government and their support staff for their

independent review.

   SUBJECT PREMISES – UNLOCKING DEVICE USING BIOMETRIC FEATURES

       81.     As discussed above, a review of records indicates that it is likely that the Subject

Premises will contain at least one Apple iPhone (or other mobile device) belonging to

GOROVODSKY.

       82.     I know from my training and experience, as well as from information found in

publicly available materials, that some models of cellular phones made by Apple and other

manufacturers, offer their users the ability to unlock a device via the use of a fingerprint or

through facial recognition, in lieu of a numeric or alphanumeric passcode or password.

       83.     For example, on the Apple devices that have this feature, the fingerprint

unlocking feature is called Touch ID. If a user enables Touch ID on a given Apple device, he or

she can register up to 5 fingerprints that can be used to unlock that device. The user can then use

any of the registered fingerprints to unlock the device by pressing the relevant finger(s) to the

device’s Touch ID sensor. In some circumstances, a fingerprint cannot be used to unlock a

device that has Touch ID enabled, and a passcode must be used instead, such as: (1) when more

than 48 hours has passed since the last time the device was unlocked; and (2) when the device

has not been unlocked via Touch ID in 8 hours and the passcode or password has not been



                                                 26
        Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 27 of 28




entered in the last 6 days. Thus, in the event law enforcement encounters a locked Apple device,

the opportunity to unlock the device via Touch ID exists only for a short time. Touch ID also

will not work to unlock the device if: (1) the device has been turned off or restarted; (2) the

device has received a remote lock command; or (3) five unsuccessful attempts to unlock the

device via Touch ID are made.

       84.     The passcode that would unlock the Apple iPhone or other device found during

the search of the Subject Premises is not currently known to law enforcement. Thus, it may be

useful to press the finger(s) of the user(s) of to the device’s fingerprint sensor or to hold the

device up to the face of the owner in an attempt to unlock the device for the purpose of executing

the search authorized by this warrant. The government may not otherwise be able to access the

data contained on those devices for the purpose of executing the search authorized by this

warrant.

       85.     In my training and experience, the person who is in possession of a device or has

the device among his or her belongings at the time the device is found is likely a user of the

device. However, in my training and experience, that person may not be the only user of the

device whose fingerprints are among those that will unlock the device, and it is also possible that

the person in whose possession the device is found is not actually a user of that device at all.

Furthermore, in my training and experience, I know that in some cases it may not be possible to

know with certainty who is the user of a given device, such as if the device is found in a common

area of a premises without any identifying information on the exterior of the device. Thus, it

may be necessary for law enforcement to have the ability to require any occupant of the Subject

Premises to press their finger(s) against the sensor of the locked device(s) or place the devices in

front of their faces in order to attempt to identify the device’s user(s) and unlock the device(s).



                                                  27
Case 1:21-mj-07016-JCB Document 2-1 Filed 01/21/21 Page 28 of 28




                                    21
